Citation Nr: 1206158	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-05 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to May 1954.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss.

The Veteran provided testimony during a hearing before the undersigned at the RO in December 2011.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has current bilateral hearing loss that began as a result of noise exposure during active service and has continued since.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that he incurred bilateral hearing loss due to acoustic trauma from diesel engines, boilers, generators, and artillery fire during active duty service aboard a Navy vessel.  His DD 214 confirms his service aboard the U.S.S. Hardwood and that his military occupation specialty (MOS) was electrician apprentice.  

The Veteran is competent to report his in-service acoustic trauma and his report is consistent with the circumstance of his service.  38 U.S.C.A. § 1154(a) (2011).

Service treatment records demonstrate that only a whisper-voice test was administered upon separation, which is not a valid measurement of hearing acuity, especially at higher frequencies.  

Post-service treatment records received since the institution of this claim demonstrate current bilateral hearing loss.  For example, the Veteran received a VA examination in December 2008 where pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
50
55
LEFT
5
15
45
55
65

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  The puretone thresholds recorded during this examination are sufficient to qualify as a current disability under 38 C.F.R. § 3.385.  

The VA examiner noted that the Veteran separated from military service over fifty years ago and that there was no report of hearing difficulty upon military separation.  The examiner stated that the Veteran's hearing loss may well be attributed to presbycusis as well as any incidental noise exposure since his military separation.  Therefore, the Veteran's hearing loss was opined to be less likely as not the result of his military noise exposure.  

The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  

The December 2008 VA examination is inadequate for the purpose of determining the etiology of the Veteran's bilateral hearing loss.  The examiner did not provide a rationale for the opinions provided and did not take into consideration any report of continuity of symptomatology.  For these reasons the VA medical opinion is of limited probative value.

The Veteran's private physician, Dr. R.J., stated in August 2008 that the Veteran had been his patient for several years and had complained of hearing loss.  The Veteran's in-service noise exposure and current disability were noted.  In December 2011, Dr. R.J. and a Nurse Practitioner provided the opinion that the Veteran's chronic hearing loss was likely related to the use of firearms and close proximity to diesel engines during his service in the military.  They did not provide a rationale for this opinion.  Hence, it is also of limited probative value. 

During the Board hearing, the Veteran reported that his noise exposure during service was significant.  He stated that he began to notice hearing loss in the 1950s when he began teaching and that it has continued ever since.  He is competent to report symptoms such as decreased hearing acuity and when it began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Therefore, the lay testimony is sufficient to establish a continuity of symptoms since service.   

There is no evidence of record to directly contradict the Veteran's statements that bilateral hearing loss began in service following noise exposure.  Confirming evidence is not required and the absence of contemporaneous medical evidence is not dispositive.  Jandreau.  

At the very least, the evidence of record is in equipoise.  Resolving all doubt in favor of the Veteran, the record supports a finding of a nexus between the Veteran's current bilateral hearing loss disability and service; therefore, service connection is warranted for the Veteran's current bilateral hearing loss.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


